COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 JACOB O’BRIAN,                               §
                                                             No. 08-14-00222-CR
                            Appellant,        §
                                                                Appeal from the
 v.                                           §
                                                                 County Court
 THE STATE OF TEXAS,                          §
                                                            of Terrell County, Texas
                           State.             §
                                                                  (TC# 1878)
                                              §



                                         ORDER

       The Court GRANTS the Court Reporter’s fourth request for an extension of time within

which to file the Reporter’s Record until November 19, 2014. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Patricia Phelps, Court Reporter for the County Court,

for Terrell County, Texas, prepare the Reporter’s Record for the above styled and numbered

cause, and forward the same to this Court on or before November 19, 2014.

       IT IS SO ORDERED this 4th day of November, 2014.



                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.